COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


CYNTHIA S. HUMPHREY

v.          Record No. 0650-95-3                  MEMORANDUM OPINION *
                                                      PER CURIAM
QUARLES Q-STOP DIVISION                            OCTOBER 17, 1995
AND
LIBERTY MUTUAL INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (A. Thomas Lane, Jr., on brief), for appellant.

          (Beth M. Coyne; Fowler, Griffin, Coyne & Coyne, on
     brief), for appellees.



     Cynthia S. Humphrey (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove that certain periods of total and partial

disability were causally related to her compensable August 11,

1993 injury by accident.   Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained her burden of proving causation, the commission's

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
findings are binding and conclusive upon us.   Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission denied claimant's temporary total disability

application on the ground that she failed to show that her

hospitalizations and resultant work disability were caused by her

compensable back injury. The commission found as follows:
            Absent a more definitive medical opinion
          justified by the record that [claimant's]
          injury contributed to the situational
          psychological problems that induced the
          medication overdoses, we cannot infer such a
          causal relationship from the record before
          us. We cannot find from the contemporaneous
          treatment reports that fail to show a
          significantly painful symptomatology that a
          causal association should be inferred. We
          also note that these July 1994 incidents were
          prompted by other factors, most notably her
          social interpersonal relationships, and
          possibly her interpersonal associations at
          work, and these appear to be the cause of
          those dramatic depressions. We also note
          that the treatment required of [claimant's]
          preexisting depression did not appear to
          change over the period after the accident and
          before the July 1994 overdose, although her
          symptomatology persisted during that time.
          The failure of the treating physicians to
          express any concern with the claimant's
          psychological condition over this period
          suggests that the July 1994 overdoses were
          prompted by and resulted only from specific
          independent situational factors that
          confronted [claimant].

     In denying claimant's application seeking temporary partial

disability beginning August 22, 1994, the commission found as

follows:
           [T]he evidence does establish [claimant] is
           unable to return to and perform all the tasks
           of her pre-injury work. However, the
           employer modified [claimant's] job tasks to


                                 2
          accommodate restrictions imposed by the
          treating orthopedic physician, so [claimant]
          was able to earn her pre-injury wage until
          she requested the transfer to a subordinate
          position. Dr. Chappell's June 10, 1994
          letter report does not advise that [claimant]
          is unable to perform her managerial tasks
          because of her work injury, only that she
          would feel more comfortable in a less
          stressful job. This is certainly
          understandable, but the employer cannot be
          liable for [claimant's] unwillingness to
          continue suitable work, only for an
          incapacity to perform it. Her actual
          capacity to perform the modified work offered
          by the employer is established in the July
          22, 1994 letter report of Dr. Chappell, who
          notes only physical restrictions that the
          employer was willing to and did accommodate.
           To the extent that the job as a manager was
          more stressful and was contraindicated at the
          time because of her psychological condition,
          we determined supra that such condition is
          not related to the work accident. We cannot
          hold the employer liable in this case for
          disability unrelated to the work accident.


     These factual findings are consistent with the record and

support the decision of the commission.   Therefore, we cannot

find as a matter of law that claimant's evidence sustained her

burden of proving that her disability was caused by her

compensable August 11, 1993 injury by accident.   Accordingly, we

affirm the commission's decision.
                                                   Affirmed.




                                3